DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6, 10, 11, 12, 14 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 6 recites the limitation "the groove".  There is insufficient antecedent basis for this limitation in the claim.
Regarding claim 10, the phrase "a hinge, in particular a film hinge" renders the claim indefinite because it is unclear whether the limitations following the phrase “in particular” are part of the claimed invention.  See MPEP § 2173.05(d).  Claims 11, 12 and 20 depend from claim 10 and thus inherit the deficiencies thereof.
Regarding claim 14, the phrase "made of a metallic material, preferably an aluminum material or tinplate" renders the claim indefinite because it is unclear whether the limitations following the phrase “preferably” are part of the claimed invention.  See MPEP § 2173.05(d).
Regarding claim 16, the phrases "in particular, by punching or bending" and “in particular by a slider” render the claim indefinite because it is unclear whether the limitations following the phrases “in particular” are part of the claimed invention.  See MPEP § 2173.05(d).  
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3, 5, 10, 13-15, 17, 18 and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Pub. 2010/0126992).
Regarding claims 1 and 13, Phillips discloses a can lid (Fig. 7A and others) for a can, the can lid comprising:
at least one lid panel (104) configured to delimit an upper side of the can (100), preferably by crimping an outer circumferential edge of the lid panel to a lateral wall of the can (¶ [0108]), the lid panel having at least one pouring opening (114) through which a substance present in the can may be poured out;
an actuating element (118, 718) disposed on an upper side of the lid panel which faces away from an interior of the can when the can lid is attached thereto; and
a closure element (120) disposed on a lower side of the lid panel which faces an interior of the can when the can lid is attached thereto, wherein the closure element is shiftable between a closed position (Fig. 11A, 11B), in which the closure element closes the pouring opening in a liquid-tight manner, and an open position (Fig. 14A, 14B), in which the pouring opening is at least partially uncovered, along the lid panel substantially translationally in a guided manner by means of the actuating element;
wherein the closure element and the actuating element are made of a metallic material (¶ [0093]: “the first and second component may be made entirely of aluminum”); and
wherein the closure element and the actuating element are fastened to one another by a connection (Fig. 9E: 722), in wherein the connection is a riveted connection (782),
wherein the connection moves along a guide slot (116) in the lid panel during shifting of the closure element from the closed position to the open position.
Regarding claim 2, Phillips discloses that the connection configured as a riveted connection is formed by a rivet nipple (784, 960) formed in the closure element, the rivet nipple being disposed in a corresponding rivet opening of the other of the two elements.
Regarding claim 3, Phillips discloses that the rivet opening extends through a protrusion (726).
Regarding claim 5, Phillips discloses that the can lid has at least one seal (128) which is disposed between the closure element (120) and the lid panel.
Regarding claim 14, Phillips discloses an apparatus (Fig. 18A: 102’) capable of performing the following steps:
providing a lid panel (104’) configured to delimit an upper side of a can (100), in particular by crimping (¶ [0108]) an outer circumferential edge of the lid panel to a lateral wall of the can, the lid panel having at least one pouring opening (114’), through which a substance can be poured out, and a guide slot (116’);
providing an actuating element (118’, 119’) and a closure element (120’) made of aluminum (¶ [0093]: “the first and second component may be made entirely of aluminum”);
disposing the closure element on a lower side of the lid panel, the lower side facing an interior of the can when the can lid is attached thereto;
disposing the actuating element on an upper side of the lid panel, the upper side facing away from an interior of the can when the can lid is attached thereto;
fastening the closure element and the actuating element to one another by a connection (Fig. 18A: 119’, 196’, 198’, 101’), the connection selected being a riveted connection (¶ [0105]), the connection being movable along the guide slot (116’);
wherein the closure element is shiftable between a closed position (Fig. 19A, 19B), in which the closure element closes the pouring opening in a liquid-tight manner, and an open position (Fig. 21A, 21B), in which the closure element at least partially uncovers the pouring opening, along the lid panel substantially translationally in a guided manner by the actuating element.
Regarding claim 15, Phillips discloses that the actuating element comprises a locking section (top portion of 118’ seen in Fig. 18A) by means of which the actuating element is locked in the closed position on the lid panel (¶ [0135]) prior to an initial repositioning from a closed position to the open position.
Regarding claim 17, Phillips discloses that the protrusion (774) is a protrusion of the actuating element that protrudes in the direction of the lower side of the lid panel, and wherein the protrusion extends at least partially through the guide slot in at least one of the open position and the closed position.
Regarding claim 18, Phillips discloses that the seal is at least partially received in a groove (¶ [0101]) which is formed on an upper side (seen in Fig. 10A) of the closure element.
Regarding claim 1, Phillips discloses a lid for a can comprising: 
a lid (104’) configured to delimit an upper side of a can (100), in particular by crimping (¶ [0108]) an outer circumferential edge of the lid panel to a lateral wall of the can, the lid panel having at least one pouring opening (114’), through which a substance can be poured out, and a guide slot (116’);
providing an actuating element (118’, 119’) and a closure element (120’) made of aluminum (¶ [0093]: “the first and second component may be made entirely of aluminum”);
disposing the closure element on a lower side of the lid panel, the lower side facing an interior of the can when the can lid is attached thereto;
disposing the actuating element on an upper side of the lid panel, the upper side facing away from an interior of the can when the can lid is attached thereto;
fastening the closure element and the actuating element to one another by a connection (Fig. 18A: 119’, 196’, 198’, 101’), the connection selected being a riveted connection (¶ [0105]), the connection being movable along the guide slot (116’);
wherein the closure element is shiftable between a closed position (Fig. 19A, 19B), in which the closure element closes the pouring opening in a liquid-tight manner, and an open position (Fig. 21A, 21B), in which the closure element at least partially uncovers the pouring opening, along the lid panel substantially translationally in a guided manner by the actuating element.
Regarding claim 4, Phillips discloses at least one planar surface (center protrusion on bottom of 118’ seen in Fig. 18B) is formed on the connection in a region extending through the guide slot (116’); wherein the at least one planar surface (56) faces an edge of the lid panel (12), the edge delimiting the guide slot.
Regarding claim 10, Phillips discloses that the actuating element has a fastening section (119’ and area proximate 126’) in which the connection with the closure is formed, and a handle section (194’) connected thereto for gripping for the purpose of repositioning between the open position and the closed position;
wherein the fastening section and the handle section are connected by a hinge (via pin 196’) the hinge axis thereof extending transversely to a longitudinal axis of the guide slot, wherein the handle section is configured to be pivoted about the hinge axis relative to the fastening section for repositioning between the stowed position and the actuating position.
Regarding claim 20, Phillips discloses that the handle section is pivotable between a stowed position (Fig. 19B), in which the handle section is disposed substantially parallel to the lid panel and/or to the fastening section, and an actuating position (Fig. 20B), in which the handle section is grippable for repositioning between the open position and the closed position.

Allowable Subject Matter
Claims 7-9, 11, 12 and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 7 requires the lid panel or the closure element having a notch or an embossment adjacent to or delimits a portion of the pouring opening which is uncovered first when the closure is repositioned from the closed position to the open position.  Phillips does not disclose a notch or embossment which delimits or is adjacent to the pouring opening.
Claim 8 requires a pressure equalizing opening smaller than the cross-section of the pouring opening.  Phillips does not disclose a separate vent opening and it would not have been obvious to modify Phillips without improper hindsight analysis.
Claim 9 requires an air channel between the closure element and the lid panel.  Phillips does not disclose a separate air channel and it would not have been obvious to modify Phillips without improper hindsight analysis.
Claim 11 requires that the handle is configured such that it can no longer be permanently repositioned back into a starting position after it is initially repositioned from a starting position, or that the actuating element plastically deforms when the handle is repositioned.  Phillips discloses a handle (194’) but does not disclose one time use or tamper evident functionality and it would not have been obvious to modify Phillips as such without hindsight.
Claim 12 requires that the locking element is a hook.  Phillips is silent in regards to a hook and it would not have been obvious to modify the locking element of Phillips as a hook without improper hindsight analysis.
Claim 19 requires the outer edge of the closure element being bent into the seal or over a section of the seal.  Phillips discloses a seal (128) which is held in place by two legs of the seal inserted into respective holes and it would not have been obvious to modify Phillips as required by the claim.
Claims 6 and 16 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Claim 6 requires a cross-section of a portion of the seal received in a groove is smaller than a cross-section of the groove.  Phillips discloses a seal (128) but does not disclose a groove.  Furthermore, it would not have been obvious to have a seal with a smaller cross-section than a receiving groove since the seal may not extend beyond the surface of the groove and thus not create a seal.
Claim 16 requires the method steps of forming a region protruding on the lower side in the locking section and bending a portion of the protruding region.  Phillips does not disclose a method of manufacture.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  See form PTO-892, attached.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J MELARAGNO whose telephone number is (571)270-7735. The examiner can normally be reached Mon - Fri: 8 am - 5 pm +/- flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Durand can be reached on (571) 272-4459. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL J. MELARAGNO/            Examiner, Art Unit 3754